UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: June 30, 2014 Commission File Number: 0-17264 Omagine, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2876380 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 350 Fifth Avenue, 48th Floor, New York, N.Y. 10118 (Address of principal executive offices) (212) 563-4141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non accelerated filer [] Smaller reporting company [X] Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No As of July 30, 2014, the Registrant had outstanding 15,955,798 shares of common stock, par value $.001 per share (“Common Stock”). 1 Table of Contents Table of Contents Page FORWARD LOOKING STATEMENTS 3 PART I - FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS: JUNE 30, 2, 2013 4 CONSOLIDATED STATEMENTS OF OPERATIONS: THREE AND SIX MONTHS ENDED JUNE 30, 2, 2013 CUMULATIVE PERIOD FROM OCTOBER 11, 2005 (INCEPTION) TO JUNE 30, 2014 5 CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT: CUMULATIVE PERIOD FROM OCTOBER 11, 2005 (INCEPTION) TO JUNE 30, 2014 6 CONSOLIDATED STATEMENTS OF CASH FLOWS: SIX MONTHS ENDED JUNE 30, 2, 2013 CUMULATIVE PERIOD FROM OCTOBER 11, 2005 (INCEPTION) TO JUNE 30, 2014 10 NOTES TO FINANCIAL STATEMENTS 11 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 40 ITEM 4: CONTROLS AND PROCEDURES 40 PART II - OTHER INFORMATION ITEM 1: LEGAL PROCEEDINGS 40 ITEM 1A: RISK FACTORS 40 ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 40 ITEM 3: DEFAULTS UPON SENIOR SECURITIES 41 ITEM 4: MINE SAFETY DISCLOSURES 41 ITEM 5: OTHER INFORMATION 41 ITEM 6: EXHIBITS 42 SIGNATURES 43 2 Table of Contents FORWARD-LOOKING STATEMENTS Some of the statements contained in this Report that are not statements of historical facts constitute "forward-looking statements" notwithstanding that such statements are not specifically identified as such. These forward-looking statements are based on current expectations and projections about future events. The words "estimates", "projects", "plans", "believes", "expects", "anticipates", "intends", "targeted", "continue", "remain", "will", "should", "may" and other similar expressions, or the negative or other variations thereof, as well as discussions of strategy that involve risks and uncertainties, are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Examples of forward-looking statements include but are not limited to statements about or relating to: (i) future revenues, expenses, income or loss, cash flow, earnings or loss per share, the payment or nonpayment of dividends, capital structure and other financial items, (ii) plans, objectives and expectations of Omagine, Inc. or its management or Board of Directors, (iii) the Company’s business plans, products or services, (iv) the probability of Omagine LLC signing the Development Agreement with the Government, (v) future economic or financial performance, and (vi) assumptions underlying such statements. We urge you to be cautious of the forward-looking statements and other similar forecasts and statements of expectations since such statements (i) reflect our current beliefs with respect to future events, (ii) involve, and are subject to, known and unknown risks, uncertainties and other factors affecting our operations and growth strategy, and (iii) could cause the Company's actual results, financial or operating performance or achievements to differ from future results, financial or operating performance, or achievements expressed or implied by such forward-looking statements. Forecasts, projections and assumptions contained and expressed herein were reasonably based on information available to the Company at the time so furnished and as of the date of this Report. All such forecasts, projections and assumptions are subject to significant uncertainties and contingencies, many of which are beyond the Company's control and no assurance can be given that such forecasts, projections or assumptions will be realized. No assurance can be given regarding the achievement of future results, as our actual results may differ materially from our projected future results as a result of the risks we face, and actual future events may differ from anticipated events because of the assumptions underlying the forward-looking statements that have been made regarding such anticipated events. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: ● the uncertainty associated with whether or not the Government of the Sultanate of Oman will honor its commitment with respect to its intention to sign the agreed DA with Omagine LLC; ● the uncertainty associated with political events in the Middle East and North Africa (the “MENA Region”) in general; ● the success or failure of the Company’s efforts to secure additional financing, including project financing for the Omagine Project; ● oversupply of residential and/or commercial property inventory in the Oman real estate market or other adverse conditions in such market; ● the impact of MENA Region or international economies and/or future events (including natural disasters) on the Oman economy, on the Company’s business or operations, on tourism within or into Oman, on the oil and natural gas businesses in Oman and on other major industries operating within the Omani market; ● deterioration or malaise in economic conditions or in the continuing recovery of the Oman, MENA Region and international real estate markets, including any associated impact of depressed levels of consumer and business confidence in the state of the Omani and international economies; ● inflation, interest rates, movements in interest rates, securities market and monetary fluctuations; ● acts of war, civil or political unrest, terrorism or political instability in Oman or the MENA Region; or ● the ability to attract and retain skilled employees. Potential investors are cautioned not to place undue reliance on any such forward-looking statements, which speak only as of the date hereof. The Company undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 3 Table of Contents PART1 – FINANCIAL INFORMATION ITEM 1 : FINANCIAL STATEMENTS OMAGINE, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE ENTITY) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses and other current assets Total Current Assets PROPERTY AND EQUIPMENT: Office and computer equipment Less accumulated depreciation and amortization ) ) Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Convertible notes payable and accrued interest $ $ Note payable and accrued interest - YA Global Master SPV, Ltd. (less unamortized discount of $31,633 and $13,332, respectively) Accounts payable Accrued officers payroll Accrued expenses and other current liabilities Total Current Liabilities Long Term Liabilities - - TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock: $0.001 par value Authorized:850,000 shares Issued and outstanding: - none - - Common stock: $0.001 par value Authorized: 50,000,000 shares Issued and outstanding: 15,955,798 shares in 2014 and 14,935,038 in 2013 Capital in excess of par value Deficit accumulated prior to development stage commencing on October 11, 2005 ) ) Deficit accumulated during the development stage commencing October 11, 2005 ) ) Total Omagine, Inc. stockholders' deficit ) ) Noncontrolling interests in Omagine LLC ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents OMAGINE, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE ENTITY ) CONSOLIDATED STATEMENTS OF OPERATIONS Three Months EndedJune 30, Six Months Ended June 30, From the Period October 11, 2005 (Inception of Development Stage) toJune 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUE: Total revenue $
